Order striking out amended counterclaim of defendant Otis Engine Corporation and order vacating and setting aside said defendant’s notice of examination before trial affirmed, with ten dollars costs and disbursements, with leave to appellant to serve an amended answer within ten days after service of a copy of the order to be entered herein upon payment of the costs and disbursements of this appeal and the costs imposed upon it by the order appealed from. No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.